DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The response filed 2 April 2021 has been entered.  Claims 1, 3 – 9, and 10 – 32 remain pending in the application.  Claims 16 – 28 were previously withdrawn from consideration.  

Examiner’s Note
When the examiner refers to the instant specification, the examiner refers to the clean version of the substitute specification filed 20 June 2017.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 4, 6, 10 – 12, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 2011/0159245 A1) in view of Uchida (US 2014/0220306 A1), as evidenced by Nakai (WO 2014/065136 A1, referencing US 2015/0231854 A1 as an English-language equivalent).  The rejection of claim 30 will be recognized as an alternative rejection for claim 1.
	Regarding claim 1, Taniguchi discloses an optical body (e.g. Fig. 1(A) – 1(D); ¶¶ [0006] – [0131]), comprising: an optical film provided with a first concave-convex structure formed on one surface of the optical film (“transfer structure” 30 comprising a “transfer-receiving material” 18 and a “supporting member” 20, wherein the “transfer-receiving material” 18 has a pattern transferred from a “concavo-convex pattern”/“fine protrusions” 14 with a “film” 16 thereon, and wherein the “transfer-receiving material” has a “reflection preventing effect”: e.g. Fig. 1(C), 1(D); ¶¶ [0064], [0078], [0110], [0114] – [0130]), and a second concave-convex structure formed on another surface of the optical film (“concavities” and “convexities” formed by roughening an interface for the “transfer-receiving material” 18 and the “supporting member” 20: e.g. ¶ [0125]); and 
	a master film that covers the first concave-convex structure (“transfer structure’, “matrix” having a “transfer pattern” on a surface thereof with a “film” of “silane coupling agent”, e.g. “matrix” 10 comprising a “base material” 12 having a film structure and the “concavo-convex pattern”/“fine protrusions” 14 with the “film” 16 thereon: e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0024], [0051] – [0131]), 
	wherein an average period of concavities and convexities of the first concave-convex structure is less than visible light wavelengths (e.g. ¶¶ [0006], [0023], [0053], [0054], [0087], [0115], [0117], [0127], [0129]), and 
	the master film is provided with a third concave-convex structure which is formed on a surface that faces the first concave-convex structure and which has a reverse shape of the first concave-convex structure (the “concavo-convex pattern”/“fine protrusions” 14 with the “film” 16 of a “silane coupling agent” thereon: e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0024], [0053], [0054], [0063], [0064], [0074], [0076], [0087] – [0093], [0096], [0106] – [0108], [0110], [0115] – [0118], [0127] – [0131]), and 
	wherein a release agent is present on a surface of the third concave-convex structure that faces the first concave-convex structure (the “film” 16 of a “silane coupling agent” wherein the “silane coupling agent” is a “releasing agent” e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0010], [0015], [0016], [0020], [0024], [0053] – [0060], [0063], [0064], [0066] – [0070], [0095] – [0013]), i.e. condition (a) is met.

	Claim 1 only requires at least one of the recited conditions (a) through (c) be met.  Taniguchi’s express description of the embodiments with condition (a) therefore results in anticipation of claim 1.
	Although Taniguchi is not specific as to an aspect ratio of the second concave-convex structure being smaller than an aspect ratio of the first concave-convex structure, wherein the aspect ratio of the first concave-convex structure is a ratio of a height of convexities constituting the first concave-convex structure and a diameter of a bottom face of concavities constituting the first concave-convex structure, and wherein the aspect ratio of the second concave-convex structure is a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure, these features would have been obvious in view of Uchida.
	Uchida discloses an optical film (“transparent film”, e.g. “transparent film” 16) provided with a first concave-convex structure formed on one surface of the optical film (“micro-convexoconcave structure” of a “cured layer”, e.g. of “cured layer” 20 forming “plural convex section” 19) and a second concave-convex structure formed on an other surface of the optical film (as formed by an “interface” between the “cured layer” and a “base film”, e.g. the “interface” between the “cured layer” 20 and a “base film” 18), wherein an average period of concavities and convexities of the first concave-convex structure is less than or equal to visible light wavelengths (“average period” of 20 nm to 400 nm), wherein an aspect ratio of the second concave-convex structure is smaller than an aspect ratio of the first concave-convex structure, the aspect ratio of the first concave-convex structure being a ratio of a height of convexities constituting the 19 having the average period above and the “micro-convexoconcave structure” at the “interface”) (e.g. Fig. 3; ¶¶ [0014], [0015], [0020], [0021], [0023], [0026], [0028], [0033] – [0089], [0131] – [0155], [0164] – [0181]).
	Uchida discloses such a relationship between the aspect ratios provides excellent adhesion without affecting appearance (e.g. ¶¶ [0014], [0021], [0023], [0037], [0181]).  Given Taniguchi (e.g. ¶¶ [0078], [0084] – [0093], [0130], [0290]) and Uchida (e.g. ¶¶ [0165], [0179], [0180], [0217]) particularly relate to anti-reflection properties of their respective optical films, it follows Uchida’s benefits of not affecting appearance more specifically relate to the anti-reflection properties and therefore would have been considered relevant to improving Taniguchi’s optical film.
	As noted above, Taniguchi’s optical film comprises a “transfer-receiving material” on a “supporting member”.  However, Taniguchi does not specify a restriction on the particular connection between the two beyond a roughness to enhance adhesion between the two (e.g. ¶ [0125]).  Based on the respective disclosures of separation of an optical film from a master structure (Taniguchi: e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0024], [0051] – [0131]; Uchida: e.g. Fig. 2; ¶¶ [0016] – [0019], [0029] – [0032], [0090] – [0130], [0156] – [0163]), a correspondence is observed between Taniguchi’s first concave-convex structure and Uchida’s first concave-convex structure is observed.
	In view of the above, it would have been obvious to modify Taniguchi’s optical body such that the optical film has a first concave-convex structure and a second concave-convex structure, wherein an aspect ratio of the second concave-convex structure is smaller than an aspect ratio of the first concave-convex structure, the aspect ratio of the first concave-convex structure being a ratio of a height of convexities constituting the first concave-convex structure and a diameter of a bottom face of concavities constituting the first concave-convex structure, and the aspect ratio of the second concave-convex structure being a ratio of a height of convexities constituting the second concave-convex structure and a diameter of a bottom face of concavities constituting the second concave-convex structure, as Uchida 
	Regarding claim 3, in addition to the limitations of claim 1, Uchida discloses a density of concavities and convexities of the second concave-convex structure is smaller than a density of concavities and convexities of the first concave-convex structure (as is observed from the nanometer scale of the first concave-convex structure and the micrometer scale of the second concave-convex structure: e.g. ¶¶ [0015], [0020], [0034] – [0038], [0164] – [0176], [0181]).
	Regarding claim 4, in addition to the limitations of claim 1, Uchida discloses a thickness of the optical film is about 10 to 500 µm from the standpoint of providing rigidity and a stable film (e.g. ¶ [0089]).  More specifically, Uchida discloses a “base film” with this thickness (e.g. ¶ [0089]) on which is disposed a “cured layer” providing the first concave-convex structure having a nanometer-scale thickness (e.g. ¶¶ [0166] – [0173]), implying the increase in the thickness by the first concave-convex structure is miniscule in comparison to the “base film”, i.e. the thickness of the “base film” is observed to be a reasonably close approximation of the thickness of the optical film.
	Accordingly, it would have been obvious to modify Taniguchi’s optical film such that it has a thickness of about 10 to 500 µm as Uchida suggests in order to providing rigidity and film stability.  Uchida’s optical film thickness suggested for modifying Taniguchi’s optical film overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 6, in addition to the limitations of claim 1, Taniguchi discloses the master film is provided with a base material film (“base material” 12), and a concave-convex resin layer is formed on one surface of the base material film (“releasing agent” 16 forms siloxane bonds) and the third concave-convex structure is formed on the concave-convex resin layer (e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0024], [0051] – [0131]), 
	Regarding claim 10, in addition to the limitations of claim 1, Taniguchi discloses the first concave-convex structure is formed by a cured light-curing resin (“ultraviolet-curable resin” cured by ultraviolet radiation: e.g. ¶¶ [0116], [0117]).
Regarding claim 11, in addition to the limitations of claim 1, Taniguchi (e.g. ¶¶ [0078], [0084] – [0093], [0130], [0290]) and Uchida (e.g. ¶¶ [0165], [0179], [0180], [0217]) particularly relate to anti-reflection properties of their respective optical films.  In particular, Uchida states that eliminating reflection at the first concave-convex structure as to provide the desirable appearance quality discussed in the 35 U.S.C. 103 rejection of claim 1 (e.g. ¶¶ [0046], [0165], [0179] – [0181], [0217]).  Accordingly, one of ordinary skill in the art would have been motivated to minimize the spectral reflectance.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide a spectral reflectance for wavelengths from 350 nm to 800 nm of the surface on which is formed the first concave-convex structure is from 0.1% to 1.8%, and a spectral reflectance for wavelengths from 350 nm to 800 nm of the surface on which is formed the third concave-convex structure is from 0.1% to 1.5%, the motivation being to provide an optical body which has desirable anti-reflection properties.
	Regarding claim 12, claim 12 is a product-by-process claim (“the optical film is formed in a solid cast”, emphasis being on the underlined portions) and therefore is interpreted for the product implied by the process, i.e. a product having the features of claim 1.  As established in the 35 U.S.C. 103 rejection of claim 1 in view of Taniguchi and Uchida (as evidenced by Nakai), the combination of Taniguchi and Uchida discloses an optical body having the features of claim 1.  Accordingly, a prima facie case of obviousness is established regarding the optical film is formed in a solid cast.
	Regarding claim 29, in addition to the limitations of claim 1, as seen in the 35 U.S.C. 103 rejection of claim 1 in view of Taniguchi (as evidenced by Nakai), Taniguchi discloses the release agent is present on the surface of the third concave-convex structure that faces the first concave-convex structure (the “film” 16 of a “silane coupling agent” wherein the “silane coupling agent” is a “releasing agent” e.g. Fig. 1(A) – 1(D); ¶¶ [0008] – [0010], [0015], [0016], [0020], [0024], [0053] – [0060], [0063], [0064], [0066] – [0070], [0095] – [0013]).
	Regarding claim 30, in addition to the limitations of claim 1, Taniguchi discloses a master film wherein an inorganic film is present on the surface of a third concave-convex structure that faces a first .
	Claims 5, 13 – 15, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi and Uchida (as evidenced by Nakai) as applied to claim 1 above, and further in view of Nakai.  The rejection of claim 31 will be recognized as alternative grounds of rejection for claim 1.
	Regarding claim 5, although Taniguchi and Uchida do not specifically state an average period of concavities and convexities of the second concave-convex structure is less than or equal to visible light wavelengths, this feature would have been obvious in view of Nakai.
	MPEP § 2143, I, C, states the following regarding use of a known technique to improve similar devices (methods, or products) in the same way:
To reject a claim based on this rationale, Office personnel must resolve the Graham factual inquiries. Then, Office personnel must articulate the following:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a "base" device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. The Supreme Court in KSR noted that if the actual application of the technique would have been beyond the skill of one of ordinary skill in the art, then using the technique would not have been obvious. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art. 

With respect to (1), as stated before, Taniguchi and Uchida are not specific as to the average period claimed for the second concave-convex structure.
	With respect to (2), as noted in the 35 U.S.C. 103 rejection of claim 1, both Taniguchi and Uchida disclose the second concave-convex structure is provided in order to enhance adhesion.  
	With respect to (3) and (4), Nakai discloses an average period of concavities and convexities of the second concave-convex structure is less than or equal to visible light wavelengths for the same purpose (e.g. ¶¶ [0077], [0202], [0210], [0211]).  It is also observed wavelengths less than or equal to visible light wavelengths are within the range Uchida generally discloses for the second concave-convex structure (e.g. ¶¶ [0020], [0035] – [0037]).

	Regarding claim 13, although Taniguchi and Uchida are not specific as to an adhesive layer covering the second concave-convex structure, Nakai discloses optical bodies wherein an adhesive layer is used to attach an optical film to an adherend so as to provide easy attachment of the optical film to the adherend (e.g. ¶ [0234]).
	Considering Taniguchi’s first concave-convex structure is that designed to face outward as an anti-reflective optical film (e.g. ¶¶ [0078], [0084] – [0093], [0130], [0290]), it would have been obvious to attach the optical film Taniguchi and Uchida discloses to an adherend via an adhesive layer as Nakai suggests, the motivation being to provide easy attachment of the optical film for its intended use.
	Regarding claim 14, although Nakai is not specific as to the adhesive layer having a thickness from 1 µm to 50 µm, Nakai discloses concavities and/or convexities between adjacent layers in the optical film and/or the master film have heights ranging from 100 nm to 400 nm in order to secure good adhesion between adjacent layers having complementary patterns of concavities and/or convexities (i.e. wherein the concavities of one layer nest with convexities of an adjacent layer: e.g. ¶ [0077]).  Accordingly, it would have followed a thickness of the adhesive layer should be greater than the height of the second concave-convex structures in order to obtain good adhesion between the second concave-convex structures and adherend via the adhesive layer.  Additionally, one of Nakai’s objectives with the optical body is a reduction in costs via adhesion between the various layers of the master film and the optical film (e.g. ¶¶ [0021] – [0024], [0042], [0206], [0292]).  Accordingly, one of ordinary skill in the art would have been motivated to keep the adhesive layer thin in order to avoid the impact on the cost advantage.  That is, all other things being the same, too thick of an adhesive layer would defeat the advantages gained in cost savings from the configuration of the optical film and the master film.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious 
	Regarding claim 15, in addition to the limitations of claim 1, the optical film Uchida discloses is provided on adherend when used as an anti-reflective article (e.g. ¶ [0179]), therefore suggesting uses for the modified optical body Taniguchi and Uchida disclose.
	Nakai discloses optical film adhesive bodies wherein an adhesive layer is used to attach an optical film to an adherend so as to provide easy attachment of the optical film to the adherend (e.g. ¶ [0234]).
	Accordingly, it would have been obvious to attach the optical film Taniguchi and Uchida discloses to an adherend via an adhesive layer as Nakai suggests, the motivation being to provide easy attachment of the optical film for its intended use.
	Regarding claim 31, although Taniguchi and Uchida are not specific as to the elastic modulus of the optical film being different from the elastic modulus of the mater film, wherein the elastic modulus of the optical film is from 300 MPa to 700 MPa, and the elastic modulus of the master film is from 700 MPa to 1500 MPa, these features would have been obvious in view of Nakai.
	Nakai discloses an optical film (“laminate structure” used as an “optical article”, e.g. “laminate structure” 10, 50, 60, 70, 80, 90, 100) provided with a first concave-convex structure formed on one surface of the optical film (as formed by “outermost layer” 16 at its exposed surface), and a second concave-convex structure formed on an other surface of the optical film (as formed by any of “substrate” 12 or “intermediate layer” 14, e.g. one of “layers” 14a, at surface away from exposed surface “outermost layer” 16), wherein an average period of concavities and convexities of the first concave-convex structure is less than or equal to visible light wavelengths, and the master film is provided with a third concave-convex structure which is formed on a surface that faces the first concave-convex structure and which has a reverse shape of the first concave-convex structure (e.g. Fig. 1, 4 – 9; ¶¶ [0053] – [0123], [0216] – [0234], [0402], [0403]), and the elastic modulus of the optical film is 80 MPa or more, e.g. 120 MPa to 2000 MPa (e.g. ¶ [0081] describes this range for the “outermost layer” 16).
14 is able to absorb stress (e.g. ¶¶ [0204], [0290]).  From this description, it is implied there is a relative softness to the optical film such that it can deform to aforesaid stress.  Accordingly, it is suggested the elastic modulus of the optical film differs from the elastic modulus of a master film, and in particular is beneficial to have the elastic modulus of the first concave-convex structure be lower than the first concave-convex structure.
	Nakai notes the elastic modulus of the optical film provides excoriation resistance, prevents cutting or breakage of the concave-convex structure, and allows the optical film to restore to its original state when external force is applied (e.g. ¶ [0081]).  This description suggests the elastic modulus of the third concave-convex structure can be optimized in order to obtain the desired balance of these properties, particularly as excoriation (i.e. abrasion) resistance is higher for harder structures but compromises deformability and restorability.  The elastic modulus of the first concave-convex structure therefore is also suggested to be optimizable for similar effects but favoring a lower elastic modulus for the reasons previously discussed.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the optical body Taniguchi and Uchida disclose such that the elastic modulus of the optical film is from 300 MPa to 700 MPa and the elastic modulus of the master film is from 700 MPa to 1500 MPa, the motivation being to provide an optical body which has desirable excoriation resistance balanced.  For these additional reasons, Nakai’s suggestion of embodiments satisfying condition (c), alone or in combination with condition (a), therefore also renders obvious claim 1.  
	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi and Uchida (as evidenced by Nakai) as applied to claim 29 above, and further in view of Nakai.  This rejection will be recognized as alternative grounds of rejection for claim 1.
	Regarding claim 32, although Taniguchi and Uchida are not specific as to condition (c) applying, i.e. wherein the elastic modulus of the optical film being different from the elastic modulus of the mater 
	Nakai discloses an optical film (“laminate structure” used as an “optical article”, e.g. “laminate structure” 10, 50, 60, 70, 80, 90, 100) provided with a first concave-convex structure formed on one surface of the optical film (as formed by “outermost layer” 16 at its exposed surface), and a second concave-convex structure formed on an other surface of the optical film (as formed by any of “substrate” 12 or “intermediate layer” 14, e.g. one of “layers” 14a, at surface away from exposed surface “outermost layer” 16), wherein an average period of concavities and convexities of the first concave-convex structure is less than or equal to visible light wavelengths, and the master film is provided with a third concave-convex structure which is formed on a surface that faces the first concave-convex structure and which has a reverse shape of the first concave-convex structure (e.g. Fig. 1, 4 – 9; ¶¶ [0053] – [0123], [0216] – [0234], [0402], [0403]), and the elastic modulus of the optical film is 80 MPa or more, e.g. 120 MPa to 2000 MPa (e.g. ¶ [0081] describes this range for the “outermost layer” 16).
	Although Nakai does not expressly state the elastic modulus of the optical film is different from, e.g., an elastic modulus of Taniguchi’s master film, Nakai notes excoriation resistance and pencil hardness of the optical body are improved when, e.g., the “intermediate layer” 14 is able to absorb stress (e.g. ¶¶ [0204], [0290]).  From this description, it is implied there is a relative softness to the optical film such that it can deform to aforesaid stress.  Accordingly, it is suggested the elastic modulus of the optical film differs from the elastic modulus of a master film, and in particular is beneficial to have the elastic modulus of the first concave-convex structure be lower than the first concave-convex structure.
	Nakai notes the elastic modulus of the optical film provides excoriation resistance, prevents cutting or breakage of the concave-convex structure, and allows the optical film to restore to its original state when external force is applied (e.g. ¶ [0081]).  This description suggests the elastic modulus of the third concave-convex structure can be optimized in order to obtain the desired balance of these properties, particularly as excoriation (i.e. abrasion) resistance is higher for harder structures but compromises deformability and restorability.  The elastic modulus of the first concave-convex structure 
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to modify the optical body Taniguchi and Uchida disclose such that the elastic modulus of the optical film is from 300 MPa to 700 MPa and the elastic modulus of the master film is from 700 MPa to 1500 MPa, the motivation being to provide an optical body which has desirable excoriation resistance balanced.  For these additional reasons, Nakai’s suggestion of embodiments satisfying condition (c), alone or in combination with condition (a), therefore also renders obvious claim 1.  

Response to Arguments
Applicant’s arguments, see p. 16, filed 19 August 2020, with respect to the double patenting rejections have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant’s arguments, see pp. 16 – 17, filed 19 August 2020, with respect to the rejections under 35 U.S.C. 112 have been fully considered and are persuasive.  These rejections have been withdrawn. 
	Applicant’s arguments, see pp. 17 – 22, filed 19 August 2020, with respect to the rejections under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  These rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Uchida as a new secondary disclosure.  Uchida is cited to rectify Applicant’s perceived deficiencies of Taniguchi as well as to rectify issues regarding the as-amended separability.
Applicant's arguments filed 2 April 2021 have been fully considered but they are not persuasive.  	Applicant asserts the enhanced adhesion Uchida discloses contradicts the separability claimed.  However, Uchida’s adhesion is not directed at the interface of an optical film and a master film.  Rather, Uchida focus on the adhesion between layers of an optical film (e.g. ¶¶ [0014], [0021], [0023], [0037], [0181]).  For instance, Uchida seeks “excellent adhesiveness at an interface between a cured layer having a micro-convexconcave structure and a base film” (e.g. ¶ [0014]), where Uchida’s “cured layer” provides a first concave-convex structure as claimed, and Uchida’s “base film” contacts the “cured layer” .  
	Applicant further asserts Nakai suggests increasing the hardness of an intermediate layer relative to a surface layer in an optical film teaches away from the claimed elastic modulus relationship.  However, the passage Applicant relies on for traversing the rejection is not limiting.  That is, while Nakai suggests increasing hardness as a means for improving properties, Nakai discloses other methods, including using a material which can absorb stress, which is understood to be a softer material.  Accordingly, in such a method, the overall elastic modulus of the optical film is lower.  Taking this disclosure in combination with that Taniguchi discloses would provide one of ordinary skill in the art with a means and motivation to arrive at the claimed elastic moduli and relationship therebetween
	Therefore, the rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356.  The examiner can normally be reached on Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783